DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-11 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barry et al. (2004/0072472) and/or FR2779875.
Regarding claims 1 and 11, Barry et al. discloses a plug connector module (socket assembly 12, figure 1) for a modular industrial plug connector and a method for fitting a plug connector module with a holding frame (20), wherein the plug connector module (12) is formed .
Claims 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  FR2779875 in view of DE102016223995 and Beneke et al. (2004/0053534).
Claim 8: With regard to this feature (see figure3 and paragraph 30 of the description), DE102016223995 describes the same advantages as the present application. A person skilled in the art would therefore deem the inclusion of this feature in the plug connector module described in FR2779875 to be a routine solution to the stated problem.  Claim 9: With regard to this feature (see Beneke et al.,"shielding element”, 20, figure1), Beneke et al. describes the same advantages as the present application. A person skilled in the art would therefore deem the inclusion of this feature in the plug connector module described in FR2779875 to be a routine solution to the stated problem.  Claims12-13: The method for connecting the modular elements in the holder is a known method as is clear from DE102016223995 which a person skilled in the art can apply if the advantages are already known.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/KHIEM M NGUYEN/                                                                                   Primary Examiner, Art Unit 2831